FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-177992 ONE WORLD HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0429198 (I.R.S. Employer Identification Number) 418 Bridge Crest Boulevard, Houston, Texas 77082 (Address of principal executive offices) (866) 440-1470 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common units, as of the latest practicable date:253,255,217 shares of common stock, par value $.0025 per share, outstanding as of August 13, 2013. Transitional Small Business Disclosure Format (Check one):Yes [] No [x] ONE WORLD HOLDINGS, INC. - INDEX - Page(s) PART I–FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): F-1 Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 F-2 Unaudited Consolidated Statements of Operations for the three months and six months ended June 30, 2013 and 2012 and for the period from inception,October 1, 2010, to June 30, 2013 F-3 Unaudited Consolidated Statements of Stockholders’ Deficit for the six months ended June 30, 2013 and 2012 and for the period from inception,October 1, 2010, to June 30, 2013 F-4 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 and for the period from inception,October 1, 2010, to June 30, 2013 F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item4A. Controls and Procedures 11 PART II–OTHER INFORMATION: Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item6. Exhibits 14 Signatures 16 1 Item1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended June 30, 2013 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 10-K filed with the Securities and Exchange Commission for the period ended December 31, 2012. F-1 ONE WORLD HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2012 June 30, December 31, (UNAUDITED) ASSETS Current assets Cash and cash equivalents $ $ Prepaid consulting services Prepaid Inventory - Total current assets Manufacturing equipment (molds to produce dolls) Prepaid consulting services, long-term Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Convertible debentures $ $ Notes payable - Notes payable – related parties Current portion of long-term debt Due to shareholder Derivative liability - Customer deposits Accounts payable and accrued liabilities Accounts payable – related parties Accrued interest payable Total current liabilities Long-term debt, $130,000 and $130,000 face value, net of unamortized discount of $33,053 and $42,049 Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock: $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Unissued preferred stock 200,000 shares - Common stock: $0.0025par value, 700,000,000 shares authorized, 100,310,807 and 67,067,829 shares issued and outstanding Unissued common stock, 3,125,000 and 18,125,000 shares Additional paid-in capital Losses accumulated in the development stage (4,362,692 ) (2,876,888 ) Total stockholders’ deficit (1,371,384 ) (513,360 ) Total liabilities andstockholders’ deficit $ $ The accompanying notes are an integral part of these consolidated financial statements F-2 ONE WORLD HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 PERIOD FROM INCEPTION, OCTOBER 1, 2010, TO JUNE 30, 2013 Inception, October 1, 2010 FOR THE THREE MONTHS ENDED JUNE 30, FOR THESIX MONTHS ENDED JUNE 30, To June 30, General and administrative expenses: Professional fees $ Consulting fees Contract labor Salary expense Marketing and advertising Computer and internet charges Research and development Other Total general and administrative expenses Other expenses: Interest expense Recapitalization expense - Loss on derivative - - Loss on debt settlement - - Total other expenses Provision for federal income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidatedfinancial statements F-3 ONE WORLD HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ DEFICIT FOR THE SIX MONTHS ENDED JUNE 30, 2 FROM INCEPTION, OCTOBER 1, 2, 2013 Losses Unissued Unissued Additional Accumulated in Common Stock Common stock Preferred Stock Preferred stock Paid-in the Development Shares Amount Shares Amount Shares Amount Shares Amount Capital Stage Total Balance at October 1, 2010 - $ - - $ - - $ - - $ - $ - $ - $ - Founders’ shares - ) - Warrants issued for debt origination - Common stock issued for debt origination - Net loss - ) ) Balance as December, 31, 2010 - ) ) Common stock issued for cash in private placement, net of $10,000 - Common stock issued for warrant exercise - Common stock issued for services - Warrants issued for debt origination - Common stock issued for debt origination - Common stock issued in merger and recapitalization transaction - ) - - Obligation forgiven under consulting agreements with related parties - Net loss - ) ) Balance as Decemeber 31, 2011 - ) ) Unissued common stock issued ) ) - Common stock issuance for services - Net loss - ) ) Balance as Decemeber 31, 2012 - ) ) Unissued common stock issued ) ) - Common stock issued for services - Common stock issued for debt conversion - Preferred stock issued for cash - Net loss - ) ) Balance as March 31, 2013 - - ) ) Unissued common stock issued ) ) - Common stock issued for services - Common stock issued for debt conversion - Net loss - ) ) Balance at June 30, 2013 $ $ - $
